PER CURIAM.
This is a proceeding to enforce payment of delinquent real estate taxes in Ramsey county for the year 1920. The respondent, Arcade Investment Company, interposed an answer alleging that the valuation upon which the tax was ¡based was greatly in excess of the actual value of the property; that the valuation as fixed by the assessor was $798,300, and thereafter the Minnesota Tax Commission increased that valuation seven per cent. Before trial it was stipulated that the actual value of said property was $726,-990, leaving an excess valuation of $127,191.
The landowner appealed to the 'board of abatement and while that appeal was pending, paid the 'first half of the tax. It is contended that such payment was voluntary and therefore no reduction on account of an overvaluation can ever be had against that part of the tax. The claim being that the only remedy which the taxpayer has in this proceeding, is to have the amount of the excess tax determined, and to have one-half of such excess deducted from the portion of the tax remaining unpaid, and that no reduction can be made on account of the first half of the excess tax, it having been voluntarily paid. When the trial court made its findings in this proceeding, the landowner immediately paid the last half of the tax, as reduced by the court. In its findings the court found the actual value of the property to be as stipulated, and reduced the assessed valuation to 40 per cent of that amount, and ordered judgment accordingly for the tax of 1920, without interest, penalty or costs, less the amount paid for the first half of the tax. In its order for judgment the trial court was right. See opinion in re appeal of Joseph Stronge, et al. supra page 258.